 In the-MatterOfSOUTHERNCOUNTIES GAS COMPANY OFCALIFORNIAandPACIFIC GAS WORKERS UNION, INC. (INDEPENDENT)0Case No. B-4716.-Decided January 28, 1943Jurisdiction:natural gas utility industry.Investigation and Certification of Representatives:existence of question: re-fusal to grant recognition without certification of the Board ; election necessary.UnitAppropriate for'Collective Bargaining:all employees in one of eight dis=tricts of the Company, excluding supervisory employees.Messrs. Leroy M. Edwards, T. J. Reynolds,andR. R. Blackburn,ofLos Angeles, Calif., for the Company.Mr. Alvin W: Hahn,of Monrovia, Calif:, for the Independent.Messrs.Marshall ShaferandCharles B. Kragh,of Los Angeles,Calif., for the A. F. of L.Atr. Robert Silagi,of counsel. to the Board.DECISIONAND 'DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Pacific Gas Workers Union, Inc., herein,called the Independent, alleging that a+ question affecting commercehad arisen concerning the representation of employees of SouthernCounties Gas Company of California, Los Angeles, California, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Robert C. Moore,Trial Examiner.Said hearing was held at Los Angeles, California,on December 30 and 31, 1942. The Company, the Independent, andGas Workers Union, Local 23306, A. F. of L., herein called the A. F. ofL., appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-petition on the grounds that it was not engaged in interstate commercewithin the meaning of the National Labor Relations Act and that theunit petitioned for was not appropriate.The Trial Examiner re-served ruling on these motions.For reasons appearing in Sections Iand IV,infra,the motions are hereby denied.The Trial Examiner's47 N. L. R. B., No. 10.641 SOt7THERN COUNTIES GAS COMPANY OF CALIFORNIA65ruliligsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the following:,FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company is a public utility and is principally engaged in thebusiness of purchasing, transporting, selling, and, distributing naturalgas for light, heat, and power purposes in the southern countiesof California.As an incident to its principal business, the Companysells gas appliances at retail.All of the natural-gas handled by theCompany is produced within the State of California.About 35 percent in volume of the gas sold by the Company is soldto industrial consumers, some of whom are engaged in interstatecommerce.Two of the firms supplied are among the largest con-terns of their type on the Pacific Coast and produce products forber 1, 1941, to November 30, 1942, the Company, purchased fromsources outside the State of California pipes, meters, regulators,pumps,, compressors, valves, tools, and similar materials valued at$36,412.22.During that period its purchases of natural gas amountedto $4,048,464, and the total sales of gas amounted to $12,050,864.08.On these facts we find, contrary to the contention of the Company,that its operations constitute commerce within the meaning of theAc.'II.THE ORGANIZATIONSINVOLVEDPacific Gas Workers Union, Inc., is an unaffiliated labor organiza-tion admitting to membership employees of the Company.Gas Workers Union, Local 23306, affiliated with the AmericanFederation of Labor, is a labor organization admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONEach of the two unions requested recognition as the exclusivebargaining agent of certain employees in the Company's Sin GabrielValley District.The Company declined to recognize either of themprior to certification by the Board.'In several cases involving the Southern California Gas Company, which also is oneof the operating companies owned by the common holding company, Pacific LightingCorporation, we found in substance, that that company was engaged in commerce withinthemeaning of the Act. SeeMatter of Southern California Gas CompanyandPacifloJasWorkrrs Union, Independent,35 N. L R. B. 263;Matter of Southern CaliforniaGas CompanyandUtilityWorkers Organizing Committee, Locals 1^,0and193,0. I. 0,41 N. L.R. B. 668.513024-43-vol 47-5 66'DECISIONSOF NATIONALLABOR RELATIONS BOARDA statement of a Board agent, introduced into evidence at thehearing, indicates that both unions represent a substantial numberof employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITBoth unions seek a unit comprisedof allemployees of the Companyin the San Gabriel Valley District, excluding supervisory employeeswith the right to hire and discharge.The Company contends for abroad unit embracing all employees within its system, but excludingsupervisory employees.The record shows that the Company dividesits operations into, 8 geographical districts.It employs a total -ofabout 1,000 employees, 118 of whom work in the San Gabriel ValleyDistrict.The main office and personnel departments are located inLos Angeles where, in the past, all negotiations for collective bargain-ing contracts have taken place.Final action in the hiring and dis-charging of employees is centered in the personnel department.Alldistricts have employees in similar classifications and the wage scaleisuniform throughout the Company's system.The organizationalstructure of the 'Company is similar to the divisional plan of theSouthern California Gas Company.The testimony discloses that organizational efforts by both wlionshave been directed along district lines and that separate locals areestablished in each district as unionization progresses.There is littleor no interchange of employees among the districts.The Company'has in the past signed a collective bargaining contract with theA. F. of L., covering a single district, namely, the San Pedro HarborDistrict.It also.had a contract with the Independent, which expiredin July 1942, covering certain employees in four of the Company'seight districts.In the cases involving the Southern California GasCompany 3 we rejected the contention for a company-wide unit, inview of the extent of organization of its employees.We are of the -opinion that a bargaining unit confined to employees of the San GabrielValley District is appropriate in the present case.Our finding in. thisrespect, however, does not preclude a later determination that a system-wide unit is appropriate.2A Field Examiner of the Board reported that the Independent submitted 24 authoriza-tion cards dated November 1942, all of which bore apparently genuine' original signaturesTwenty-three of the cards submitted bore names listed-on the Company's pay roll ofDecember 2, 1942, which contained 92 names within the unit alleged to be appropriate.The A F. of L submitted 38 authorization and application cards dated as follows :20 in October 1942; 14 in November 1942 ; and 4 'in December 1942Thirty-five cardsbore apparently genuine of iginal signatures and all but 1 nameappearedon the Company'spay roll of December 2, 1942.2 Supra,footnote 1.' SOUTHERN COUNTIES GAS COMPANY OF CALIFORNIA67Both unions request the inclusion of 13 supervisory employees classi-fied as credit supervisor, maintenance foremen, construction foremen,chief adjustor, plant chief clerk, storekeeper, district office chief clerk,branch office chief clerks, garage foreman, and district engineers, con-tending that they are merely working foremen who act as intermedi-aries between the executives and the workmen.The Company adoptsthe position that the employees in question are supervisors whose in-terests are identified with those of the Company, and that they shouldtherefore be excluded.While these employees are eligible for member-ship in either union, the record is clear that they have the power torecommend hiring and discharging and that they prepare annual effi-ciency ratings on the men under their control. They make work assign-ments, receive grievances, and are the ones to whom notification ofunexpected absences are given.We find that their interests are moreclosely related to those of the Company than to those of the workmenand accordingly shall exclude the supervisors from the unit.We find that all employees of the Company in the San GabrielValley District, but, excluding supervisory employees, constitute a unitappropriate for the purposes of collectivd bargaining within the mean-ing of Section 9 (b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be'resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Southern CountiesGas Company of California, Los Angeles, California, an election bysecret ballot shall be conducted as early as .possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Twenty-firstRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 10, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period im- 68DECISIONS'OF NATIONALLABOR RELATIONS BOARDmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Pacific Gas Workers Union, Inc., Local 12,4 or by Gas `York-ersUnion, Local 23306, affiliated with the American Federation ofLabor, for the ' purposes of, collective bargainiiig, or by -neither.'At the hearing,the Independent requested that it he so designated on the ballot.